DETAILED ACTION
This communication is a non-final office action on the merits on patent application 17136523, attorney docket 2017-0605/24061.3553US03. The present application has a claimed effective filing date of 08/29/2017. It is a continuation of US application 16443336, filed 06/17/2019, now US Patent #10879351.  US application 16443336 is a division of US application 15689466, filed 08/29/2017, now US Patent #10403714. This application is assigned to Taiwan Semiconductor Manufacturing Co. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 9 recites “The semiconductor device of claim 1, wherein portions of the first and second device fins are above a top surface of the dielectric fin in a channel region.”  It is not clear what is in the channel region.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-8 and 10-14 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Yu et al. (U.S. 2017/0125411).

As for claim 1,
Yu teaches in figures 3 and 10A, semiconductor device, comprising: 
a substrate (10); 
an isolation feature (50) over the substrate; 
a first device fin (20) protruding from the substrate and through the isolation feature; 
a second device fin (20) protruding from the substrate and through the isolation feature; 
a dielectric fin (140/155) disposed between the first and second device fins, wherein a portion of the isolation feature (50) is directly under a bottom surface of the dielectric fin; 
and a metal gate stack (170) engaging the first and second device fins, 
wherein the dielectric fin separates the metal gate stack into first and second segments (left and right of 155) and provides electrical isolation between the first and second segments [0050].

As for claim 2, 
 The semiconductor device of claim 1, wherein a top surface of the dielectric fin has a recess (the top of the thin insulator (140) is recess to the level of the isolation 50).

As for claim 3,
 The semiconductor device of claim 2, wherein a top surface of the metal gate stack is above the recess (shown in figure 10A).

As for claim 4, 
 The semiconductor device of claim 2, wherein the metal gate stack is a first metal gate stack, further comprising: a second metal gate stack engaging the first and second device fins, wherein a portion of the second metal gate stack is directly above the recess. (the insulation 140/155) separates the gate into two stacks in figure 10A)

As for claim 6,
Yu teaches the semiconductor device of claim 1, and teaches that the isolation feature includes a first dielectric layer (140) and a second dielectric layer (155) disposed above the first dielectric layer, and wherein the first and second dielectric layers include different material compositions (SiO and SiON [0035-36]).

As for claim 7,
Yu teaches the semiconductor device of claim 6, and Yu teaches a bottom portion of the dielectric fin is embedded in the second dielectric layer (140 surrounds 155 in the figure.)

As for claim 8,
 Yu teaches the semiconductor device of claim 1, and teaches that a portion of the dielectric fin is above the top surfaces of the first and second device fins in a source/drain region (even with the top of the gate, which is above the entirety of the fin).

As for claim 10,
Yu teaches in figures 3, 10A and 10B, a semiconductor device, comprising: 
a substrate (10);
 a semiconductor fin (20) extending upwardly from the substrate; 
a gate stack engaging (160/170) the semiconductor fin;
 and a dielectric fin (140/155) disposed over the substrate, the dielectric fin having a first top surface (of 155) and a second top surface (of140 at the sides of 155), the second top surface being lower than the first top surface, the first top surface being above a top surface of the semiconductor fin (shown in figure 10A), and a portion of the gate stack being directly above the second top surface (Gate dielectric 160 is formed on the top surface of 140).

As for claim 11,  
 Yu teaches the semiconductor device of claim 10, wherein the second top surface of the dielectric fin is above the top surface of the semiconductor fin (the side of 140 shown in figure 10B is above the fin, coplanar with the top of 155)

As for claim 12,
 Yu teaches the semiconductor device of claim 10, wherein the second top surface of the dielectric fin is below the top surface of the semiconductor fin.

As for claim 13,
 Yu teaches the semiconductor device of claim 10, and teaches in figure 10A that the first top surface of the dielectric fin is substantially leveled with a top surface of the gate stack.

As for claim 14,
 Yu teaches the semiconductor device of claim 10, further comprising: an isolation feature (50) above the substrate, wherein the semiconductor fin extends through the isolation feature (shown in 10A), and wherein a bottommost portion of the dielectric fin is above the isolation feature (140 is formed on the isolation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yu.

As for claim 15,
 Yu teaches the semiconductor device of claim 14, and Yu teaches that the first top surface of the dielectric fin is above a top surface of the isolation feature for a first vertical distance (5-100nm), the top surface of the semiconductor fin is above the top surface of the isolation feature for a second vertical distance (50-300 minus the thickness of the isolation 50), and a ratio between the first vertical distance and second vertical distance ranges from about 1.1 to about 1.5. (because the thickness of the isolation 50 is a result oriented parameter (to provide electrical insulation between the gate and substrate) the claimed ratio is also a derivative of the thickness of the isolation.  Because the specification does not present any surprising result in the claimed range the range would have been obvious to one skilled in the art and found through ordinary experimentation to achieve the minimum overall height with adequate isolation. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As for claim 5, the prior art does not teach or make obvious the device claimed where the gate oxide layer is disposed on sidewalls of the dielectric fin but not directly above the recess.

Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not teach the FinFET of claim 16 where the gate oxide layer is in physical contact with sidewalls of the dielectric fin but the high-k dielectric layer is in physical contact with the top surface of the dielectric fin.
 
Claims 17-20 depend form claim 16 and carry the same novel feature.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Examiner, Art Unit 2893